rt!   re;:r A f
                                         71                                                           12/13/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                Case Number: DA 21-0404


                                          DA 21-0404
                                                                                      Azz




STATE OF MONTANA,                                                          OEC 13 2T2
                                                                         Bow, 11 Ci!=_.ensnicrici
                                                                               • L-            Jurt
                                                                                       intana
              Plaintiff and Appellee,

      v.                                                              ORDER

CIMMARON STEVEN DRENNAN,

              Defendant and Appellant.


         Appellant Cirnmaron Steven Drennan has appealed from the June 16, 2021 Judgment
and Commitment of the First Judicial District Court, Lewis and Clark County, in its Cause
No. BDC-20-216. The parties, by and through their respective counsel, now stipulate and
jointly move for an order dismissing this appeal and remanding this matter to the District
Court.
         The parties assert that remand is warranted because the court included certain fees in
the written judgment that were not imposed during the oral pronouncement of sentence. The
parties assert that the Judgment and Commitment imposes two $20 fees pursuant to
§ 46-18-236(1)(b), MCA, two $50 fees pursuant to § 46-18-236(1)(c), MCA, and a $10 fee
pursuant to § 3-1-317, MCA, that were not orally pronounced.                  The court's oral
pronouncement controls over the written judgment. State v. Lane, 1998 MT 76,1 40, 48,
288 Mont. 286, 957 P.2d 9.
         The parties have stipulated and jointly moved that this Court remand this matter to the
District Court with instructions to strike these fees from the written judgment in this matter.
         Based on the parties' stipulation, and good cause appearing,
         IT IS ORDERED that this case is REMANDED to the First Judicial District Court,
Lewis and Clark County, with instructions for the District Court to amend its Judgment to
conform with its oral pronouncement, as set forth above.
      IT IS ORDERED that this appeal is DISMISSED WITH PREJUDICE.
      IT IS ORDERED that REMITTITUR shall issue IMMEDIATELY UPON REMAND.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
presiding judge Honorable Michael F. McMahon.
      Dated this i 1   day of December, 2022.




                                            2